Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 



	Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ngai et al. (US Pub. 2079/8246408), in view of Flynn et al. (US Pub. 2018/0352554) and further in view of Yang (Pub No. 2015/0195844). 
Regarding claim 1, Ngai discloses an electronic device (Figs. 1-2: UE 120) comprising: a Wi-Fi module configured to perform communication in a first frequency band (Figs. 4-5A-B & Para. 6: WIFI module 430 communicates with one of external WLAN micro BS 110b-d in one of 2.4GHZ, 5 GHZ, 6GHZ…); a communication module configured to wirelessly communicate with a given network in a second frequency band (Figs. 4-5A-B & Para. 63 & 65: RF module performs wireless communication one of external BS 110a in 4G/LTE or 5G/NR frequency bands); a first processor (410) operatively connected to the communication module (440), a second processor (420) operatively connected to the Wi-Fi module (430) and the first processor (410); and a memory (460) operatively connected to the second processor (315/420) (Fig 3-4: Para 63-65: coexistence manager 410, first processor connected to RF module 440 and UART 420 operatively connected to WLAN modules 430 via WIFI or BT Transmit/receive signals & EFS 460 that stored coexistence configuration information), wherein the memory stores instructions that, when executed by the second processor (UART Figs. 5A-5B & Para. 67-70: WLAN component 520 receiving via wireless coexistence interface WCI a first/ second communication portion with RAT identifier from the WWAN component 510. Figs. 7A-B & Para. 83-85: transmitter component 705 of WWAN 510 transmitting wireless coexistence interface-WCI message including RAT identifier and RAT information and/or transmit operation message. Fig. 6: Para. 73-74: Type-0 message including real-time signaling indicating BT, MWS, WIFI transmit state & Para. 80-84 & 110: WCI message indicating RRC connection state, transmit power of the RAT satisfying the threshold).
Although, Ngai ([0134]-[0135]) discloses that the UART module (315/420) performs communication signals processing and signals routing between the TX FIFO component 345 and the WWAN component 510 and WLAN component 520. Ngai, however, silent regarding the second processor operatively connected to the Wi-Fi module.
Flynn discloses a second processor operatively connected to the Wi-Fi module (Fig. 2 & Para. 28: the electronic device 102A including hast processer 202 comprising a coexistence manager 203 and a WIFI manager 205).
Sharing the same field of endeavor in providing multi- RAT coexistence transmit power control; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ngai and Flynn before him before the effective filing date of the claimed invention to add/ a second processor for the WIFI module as taught by Flynn to Ngai, as with the second processor, Ngai electronic device can therefore having a processor to independently control the 
Ngai also fail to discloses in response to the message from the first processor, detect whether the Wi-Fi module has been activated, and lower transmit (Tx) power of the Wi-Fi module based on detecting the Wi-Fi module has been activated.
In a similar field of endeavor, Yang discloses in response to the message from the processor, detect whether the Wi-Fi module has been activated (Fig. 2: Monitoring module) & (Para. 13-14: Acquire the Wifi activity state), and lower transmit (Tx) power of the Wi-Fi module based on detecting the Wi-Fi module has been activated (Para. 13-14: The WIFI transmitting power can be adjusted from the original maximum power (generally about 13 dBm) to 50% of the transmitting power (about 10 dBm) using a WIFI power control instruction).
At the time of filling, it would have been obvious to use Wifi power control system to reduce Wifi power in order to minimize the interference in the communication system. 
Regarding claim 20, Claim 20 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2, Ngai discloses Ngai disclose the electronic device of claim 1, wherein: the first processor is configured to transmit the message to the second processor based on the state of the electronic device being a 5G(NR) radio resource control (RRC) connected state (Figs. 7A-7B & Para. 84-86: transmitter component 705 may informing the receiver 7100 the transmit operation state of the RAT of the cellular communication transmitter 705, including 5G (NR) state of a 5G or gNB base station).
Ngai is silent regarding activate the wifi module based on at least one of: a user input. However, examiner taking official notice that activate Wifi module based on a user input is well 
Regarding Claim 3, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether a 5G(NR) RRC connected state switches to another state while lowering the Tx power of the Wi-Fi module (Ngai Para. 80-84 & 110: WCI message indicating RRC connection state) & (Flynn: Pig. 3: S314 & Para. 39-40: WIFI circuit 206 receives indication that radio resource connection of the cellular circuit 204 is released, switched state), and release an operation of lowering the Tx power of the Wi-Fi module based on the 5G(NR) RRC connected state switching to another state (Ngai para. 96: Reduce transmit power/ power reduction operation) (Flynn: Fig. 3: S314 & Para. 39-40: WIFI circuit 208 resumes transmission at predetermined capped power level). 
Regarding Claims 4, Ngai discloses the electronic device of claim 3; however, Ngai fails to disclose wherein the memory is configured to store instructions that, when executed, cause the second processor to detect whether the 5G(NR) RRC connected state switches to an RRC release state in response to a first control command received from a first external device, as an operation of detecting whether the 5G(NR) RRC connected state switches to another state.
Flynn discloses wherein the memory is configured to store instructions that, when executed, cause the second processor to detect whether the 5G(NR) RRC connected state switches to an RRC release state in response to a first control command received from a first external device, as an operation of detecting whether the 5G(NR) RRC connected state switches to another state (Fig. 3: S314 & Para. 39-40: WIFI circuit 206 detects via indication that radio resource connection of the cellular circuit 204 is released- switched state, the WIFI circuit 206 resumes transmission at its capped power level).
Sharing the same field of endeavor in providing multi-RAT coexistence transmit power control; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ngai and Flynn before the effective filing date of the claimed invention to add/ a second processor for the WIFI module as taught by Flynn to Ngai, as with the second processor, Ngai electronic device can therefore having a processor to independently control the WiFI circuit to improve the satisfaction of mobile device power supply constraints and interference mitigation requirements (Flynn 0002). 
Regarding claims 5, Ngai disclose the electronic device of claim 3, wherein the memory is configured to store instructions that, when executed, cause the second processor to detect whether the 5G(NR) RRC connected state switches to an RRC inactive state or an RRC idle state in response to a second control command received from a second external device, as an operation of detecting whether the 5G(NR) RRC connected state switches to another state (Para. 109-110: RRC connection state with RAT is active or idle).
Regarding Claim 6, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect a start of uplink transmission over the given network, and lower the Tx power of the Wi-Fi module in response to the start of the uplink transmission (Ngai Figs. 7A-B & Para. 83-86 & 92-96: WiFi component 710 may receive indication from cellular transmitter component 705 indicating Uplink transmission operation to start the transmit power reduction or transmit power back-off).

Regarding Claim 7, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to lower the Tx power of the Wi-Fi module for a given time from a start timing of uplink transmission in response to the start of the uplink transmission, as an operation of lowering the Tx power of the Wi-Fi module (Ngai: Para. 89 & 94: WIFI component detects the transmit operation of the cellular transmitter component by identifying the length of the transmit operation & 92-96: WiFi component 710 may receive indication from cellular transmitter component 705 indicating Uplink transmission operation to start the transmit power reduction or transmit power back-off). 
Regarding Claims 8, Ngai discloses the electronic device of claim 1; however, Ngai fails to disclose wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether a call function is executed based on the Wi-Fi module being activated, and lower the Tx power of the Wi-Fi module based on the call function being executed.
Flynn discloses wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether a call function is executed based on the Wi-Fi module being activated, and lower the Tx power of the Wi-Fi module based on the call function being executed (Fig. 3 & Para. 35-36 & 59: a voice call may be started at cellular circuit which notifies the Wifi circuit to lower power).
It would have been obvious to one having ordinary skill in the art, having the teachings of Ngai and Flynn before him before the effective filing date of the claimed invention to add/ a second processor for the WIFI module as taught by Flynn to Ngai, as with the second processor, Ngai electronic device can therefore having a processor to independently control the WiFI circuit 
 Regarding Claim 10, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to lower Tx power of at least one frequency supported by the Wi-Fi module, as an operation of lowering the Tx power of the Wi-Fi module (Ngai: Figs 10A-B & Para. 118:  WWAN transmitter component 705 transmits WCI message associated with a specific channel –CHAN0 or CHAN1 or WIFI receiver component 710). 
Regarding Claim 11, Ngai and Flynn disclose the electronic device of claim 1, wherein the memory is configured to store instructions that, when executed, cause the second processor to lower Tx power of at least one antenna connected to the Wi-Fi module, as an operation of lowering the Tx power of the Wi-Fi module (Nagi: Fig 10A-B Para. 80, 84, 89 & 94: transmit operation maybe associated with a particular antenna).

Claims 12, 13, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ngai et al. (US Pub. 2079/8246408) and further in view of Yang (Pub No. 2015/0195844). 
Regarding claim 12, Ngai discloses a method for an electronic device to control transmit power, the method comprising: identifying whether a state of the electronic device is a state in which the electronic device is a radio resource control (RRC) connected state based on results of execution of a random access (RA) procedure of the given protocol associated with wireless communication with a given network (Para. 80: RRC connection state) (Figs. 7A-B & Para. 83-85: transmitter component 705 of WWAN 510 transmitting wireless coexistence interface-WCI message including RAT identifier and RAT information and/or transmit operation message. Fig. 6: Para. 73-74: Type-0 message including real-time signaling indicating BT, MWS, WIFI transmit state- communication with a given network); to identifying the 5G(NR) radio resource control (RRC) connected state is the state of the electronic device (Para. 4-5: 5G NR connection state & Para. 110: (RRC) connected state).
Ngai is silent regarding detecting whether a Wi-Fi module has been activated, and lowering transmit (Tx) power of the Wi-Fi module based on detection the Wi-Fi module has been activated.
Yang discloses in response to identifying the radio resource control connected state is the state of the electronic device, detecting whether a Wi-Fi module has been activated (Para. 12-14: Acquire the Wifi activity state & radio resource control connected state), and lowering transmit (Tx) power of the Wi-Fi module based on detection the Wi-Fi module has been activated (Para. 13-14: The WIFI transmitting power can be adjusted from the original maximum power (generally about 13 dBm) to 50% of the transmitting power (about 10 dBm) using a WIFI power control instruction).
At the time of filling, it would have been obvious to use Wifi power control system to reduce Wifi power in order to minimize the interference in the communication system. 
Regarding Claim 13, Ngai discloses the method of claim 12, wherein identifying whether a state of the electronic device is a state in which the electronic device wirelessly communicates with a given network comprises identifying, by a first processor, the state of the electronic device to be a 5G(NR) radio resource control (RRC) connected state based on a message received from a second processor (Figs. 7A-B & Para. 84-86: transmitter component 705 may informing receiver 710 the transmit operation state of the RAT of the cellular communication transmitter 705, including 5G (NR) state of a 5G or gNB base-station).
Regarding Claim 16, Ngai discloses The method of claim 12, wherein iowering Tx power of a Wi-Fi module comprises: detecting a start of uplink transmission over the given network, and lowering the Tx power of the Wi-F: module in response to the start of the uplink transmission (Figs. 7A-B & Para. 92-96: WIFI component 710 may receive indication from cellular transmitter component 705 indicating uplink transmission operation to start the transmit power reduction or transmit power backoff).
Regarding Claim 19, Ngai disclose lowering the Tx power of at least one frequency/ antenna supported by the wifi module (Figs. 7A-B & Para. 92-96: WIFI component 710 may receive indication from transmitter component 705 to start the transmit power reduction or transmit power backoff).

Claims 14, 15 & 17  are rejected under 35 U.S.C. 103 as being unpatentable over Ngai et al. (US Pub. 2079/8246408), in view of Yang (Pub No. 2015/0195844) and further in view of Flynn et al. (US Pub. 2018/0352554. 
Regarding Claims 14, Ngai discloses the electronic device of claim 3; however, Ngai fails to disclose wherein the memory is configured to store instructions that, when executed, cause the second processor to detect whether the 5G(NR) RRC connected state switches to an RRC release state in response to a first control command received from a first external device, as an operation of detecting whether the 5G(NR) RRC connected state switches to another state.
Flynn discloses wherein the memory is configured to store instructions that, when executed, cause the second processor to detect whether the 5G(NR) RRC connected state switches to an RRC release state in response to a first control command received from a first external device, as an operation of detecting whether the 5G(NR) RRC connected state switches Fig. 3: S314 & Para. 39-40: WIFI circuit 206 detects via indication that radio resource connection of the cellular circuit 204 is released- switched state, the WIFI circuit 206 resumes transmission at its capped power level).
Sharing the same field of endeavor in providing multi-RAT coexistence transmit power control; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ngai and Flynn before the effective filing date of the claimed invention to add/ a second processor for the WIFI module as taught by Flynn to Ngai, as with the second processor, Ngai electronic device can therefore having a processor to independently control the WiFI circuit to improve the satisfaction of mobile device power supply constraints and interference mitigation requirements (Flynn 0002). 
Regarding claims 15, Ngai disclose the electronic device, wherein the memory is configured to store instructions that, when executed, cause the second processor to detect whether the 5G(NR) RRC connected state switches to an RRC inactive state or an RRC idle state in response to a second control command received from a second external device, as an operation of detecting whether the 5G(NR) RRC connected state switches to another state (Para. 109-110: RRC connection state with RAT is active or idle).
Regarding Claims 17, Ngai discloses the electronic device of claim 1; however, Ngai fails to disclose wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether a call function is executed based on the Wi-Fi module being activated, and lower the Tx power of the Wi-Fi module based on the call function being executed.
Flynn discloses wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether a call function is executed based on the (Fig. 3 & Para. 35-36 & 59: a voice call may be started at cellular circuit which notifies the Wifi circuit to lower power).
Tt would have been obvious to one having ordinary skill in the art, having the teachings of Ngai and Flynn before him before the effective filing date of the claimed invention to add/ a second processor for the WIFI module as taught by Flynn to Ngai, as with the second processor, Ngai electronic device can therefore having a processor to independently control the WiFI circuit to improve the satisfaction of mobile device power supply constraints and interference mitigation requirements. 
Claim 9 rejected under 35 U.S.C. 103(a) as being unpatentable over Ngai et al. (US Pub. 2079/8246408), in view of Flynn et al. (US Pub. 2018/0352554), in view of Yang (Pub No. 2015/0195844) and further in view Zhu et al. (US Pub. 2016/0157187)
Regarding Claims 9, Ngai and Flynn disclose the electronic device of claim 1; however, Ngai and Flynn fail to disclose wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether an external object approaches the electronic device within a given distance through a proximity sensor based on the Wi-Fi module being activated, and lower the Tx power of the Wi-Fi module based on the approach of the external object to the electronic device within the given distance being detected through the proximity sensor.
Zhu discloses the electronic device of claim 1/12, further discloses wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether an external object approaches the electronic device within a given distance through a proximity sensor based on the Wi-Fi module being activated, and low’er the Tx power of the Wi-communication device 116a including near field communication (NFC) and/or radio frequency identification (RFID) devices to detect the proximity of other devices when they are close to each other. The communication device 116a controls the adjustment of the transmit power of the second communication network when if detects the first communication network transmission).


Sharing the same field of endeavor in providing multi-RAT coexistence transmit power control; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Zhu and Ngai before him before the effective filing date of the claimed invention to add proximity detection as taught by Zhu to Ngai, as with the proximity detection, Ngai electronic device can therefore determine the proximity of neighboring devices to control the uplink transmissions interference to improve the quality of simultaneous connections to multi-RAT communication and transmissions.

Claim 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Ngai et al. (US Pub. 2079/8246408), in view of Yang (Pub No. 2015/0195844) and further in view Zhu et al. (US Pub. 2016/0157187).
Regarding Claims 18, Ngai and Flynn disclose the electronic device of claim 1; however, Ngai and Flynn fail to disclose wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether an external object approaches the electronic device within a given distance through a proximity sensor based on the Wi-Fi 
Zhu discloses the electronic device of claim 1/12, further discloses wherein the memory is configured to store instructions that, when executed, cause the second processor to: detect whether an external object approaches the electronic device within a given distance through a proximity sensor based on the Wi-Fi module being activated, and low’er the Tx power of the Wi-Fi module based on the approach of the external object to the electronic device within the given distance being detected through the proximity sensor (Fig. 1 & Para. 57-58: communication device 116a including near field communication (NFC) and/or radio frequency identification (RFID) devices to detect the proximity of other devices when they are close to each other. The communication device 116a controls the adjustment of the transmit power of the second communication network when if detects the first communication network transmission).
Sharing the same field of endeavor in providing multi-RAT coexistence transmit power control; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Zhu and Ngai before him before the effective filing date of the claimed invention to add proximity detection as taught by Zhu to Ngai, as with the proximity detection, Ngai electronic device can therefore determine the proximity of neighboring devices to control the uplink transmissions interference to improve the quality of simultaneous connections to multi-RAT communication and transmissions.





CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the 

/MD K TALUKDER/            Primary Examiner, Art Unit 2648